UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1832


OUSSENE LITTY AGBERE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 31, 2009                 Decided:   April 10, 2009


Before MICHAEL, GREGORY, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kell Enow, ENOW & PATCHA, Silver Spring, Maryland, for
Petitioner.     Michael F. Hertz, Acting Assistant Attorney
General, Carol Federighi, Senior Litigation Counsel, Rebecca
Hoffberg, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Oussene Litty Agbere, a native and citizen of Togo,

petitions for review of an order of the Board of Immigration

Appeals     affirming       the       Immigration         Judge’s     denial       of     his

applications for relief from removal.

            Agbere challenges the determination that he failed to

establish    eligibility      for       asylum.         To   obtain    reversal         of    a

determination       denying   eligibility           for    relief,    an    alien       “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”         INS   v.    Elias-Zacarias,            502    U.S.    478,     483-84

(1992).     We have reviewed the evidence of record and conclude

that Agbere fails to show that the evidence compels a contrary

result.     Having failed to qualify for asylum, Agbere cannot meet

the more stringent standard for withholding of removal.                             Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).

            Accordingly,         we    deny       the   petition    for     review.          We

dispense     with    oral     argument        because        the    facts     and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED



                                              2